     Case 2:20-cv-01592-FMO-MAA Document 38 Filed 01/27/21 Page 1 of 1 Page ID #:640



1

2

3

4

5

6                                         UNITED STATES DISTRICT COURT

7                                    CENTRAL DISTRICT OF CALIFORNIA

8

9      SHAWN ROOFIAN, individually and on           )    Case No. CV 20-1592 FMO (MAAx)
       behalf of all others similarly situated,     )
10                                                  )
                             Plaintiff,             )
11                                                  )    ORDER DISMISSING ACTION
                     v.                             )
12                                                  )
       CARDENAS MARKETING NETWORK,                  )
13     INC.,                                        )
                                                    )
14                           Defendant.             )
                                                    )
15                                                  )

16            The complaint in the above-captioned case contains individual and class allegations, but

17     no class has been certified. The court has been informed that the parties have settled plaintiff’s

18     individual claims, and that dismissal will be with prejudice as to the individual claims and without

19     prejudice as to the class claims. (See Dkt. 37, Notice of Settlement).

20            Having reviewed the case file and determined that no prejudice to the putative class will

21     result from the dismissal, IT IS ORDERED that the above-captioned action is hereby dismissed

22     with prejudice as to plaintiff and without prejudice as to the putative class. The dismissal shall be

23     without costs and plaintiff shall retain the right, upon good cause shown within 30 days from the

24     filing date of this Order, to re-open the action if settlement is not consummated. The court

25     retains full jurisdiction over this action and this Order shall not prejudice any party to this action.

26     Dated this 27th day of January, 2021.

27                                                                             /s/
                                                                       Fernando M. Olguin
28                                                                 United States District Judge
